DISMISS; Opinion Filed January 29, 2014.




                                          S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-01142-CV

                    LAHADI JERE LEBBY, Appellant
                                V.
U.S. BANK NATIONAL ASSOCIATION AS TRUSTEE FOR RASC 2005KS10, Appellee

                        On Appeal from the 95th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-00104-D

                               MEMORANDUM OPINION
                            Before Justices Moseley, Bridges, and Evans
                                    Opinion by Justice Moseley
        Appellant’s brief in this case is overdue. By postcard dated October 9, 2012, we notified

appellant the time for filing his brief had expired. We directed appellant to file both his brief and

an extension motion within ten days. We cautioned appellant that failure to file his brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed his brief, an extension motion, or otherwise corresponded with the Court

regarding the status of his brief.

        Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).



                                                        /Jim Moseley/
                                                        JIM MOSELEY
131142F.P05                                             JUSTICE
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

LAHADI JERE LEBBY, Appellant                       On Appeal from the 95th Judicial District
                                                   Court, Dallas County, Texas
No. 05-13-01142-CV         V.                      Trial Court Cause No. DC-13-00104-D.
                                                   Opinion delivered by Justice Moseley.
U.S. BANK NATIONAL ASSOCIATION                     Justices Bridges and Evans participating.
AS TRUSTEE FOR RASC 2005KS10,
Appellee

     In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
     It is ORDERED that appellee U.S. BANK NATIONAL ASSOCIATION AS TRUSTEE
FOR RASC 2005KS10 recover its costs of this appeal from appellant LAHADI JERE LEBBY.


Judgment entered this 29th day of January, 2014.




                                                   /Jim Moseley/
                                                   JIM MOSELEY
                                                   JUSTICE




                                             –2–